                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

TERRY LEE FREEZE,

          Plaintiff,

v.                                  Case No:    2:18-cv-114-FtM-29NPM

CARLOS     VELARDE,     KERI
FITZPATRICK, DONALD SAWYER,
Dr., and GENNA MARX BRISSON,

          Defendants.


                                    ORDER

     This matter comes before the Court on Defendants Dr. Donald

Sawyer, Carlos Velarde, and Keri Fitzpatrick’s Motion to Dismiss

(Doc. #32) filed on March 18, 2019.         In Response, Plaintiff moved

to Strike the Motion to Dismiss. (Doc. #33).             For the reasons set

forth below, Defendants’ motion is granted.

                                     I.

     In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare   recitals   of   the    elements   of   a    cause   of   action,

supported by mere conclusory statements, do not suffice.” Iqbal,
556 U.S. at 678. “Factual allegations that are merely consistent

with   a   defendant’s   liability    fall   short   of   being    facially

plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).       Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.” Iqbal, 556

U.S. at 679.

       A pleading drafted by a party proceeding unrepresented (pro

se) is held to a less stringent standard than one drafted by an

attorney, and the Court will construe the documents filed as a

complaint and amended complaint liberally. Jones v. Fla. Parole

Comm'n, 787 F.3d 1105, 1107 (11th Cir. 2015).

                                     II.

       Plaintiff who is civilly committed to the Florida Civil

Commitment Center (FCCC) initiated this Civil Rights Complaint

alleging Defendants: (1) violated his right to work under Florida’s

Constitution Article I § 6; (2) violated his Fourteenth Amendment

due process rights; (3) violated his Eighth Amendment right to be

free    from   deliberate   indifference,     and    cruel   and   unusual

punishment; (4) circumvented the PRG-24 resident work program; and

(5) pay slave labor hourly wages. (Doc. #1 at 4).

       Plaintiff applied for a job in the FCCC computer lab. (Doc.

#1 at 4-5).     After being denied the job three times, Plaintiff



                                 - 2 -
filed several grievances alleging that the librarian at the FCCC,

Fitzpatrick “circumvented his ability to get the job.” (Doc. #1 at

5).   Defendant Velarade, the FCCC job coordinator, explained to

Plaintiff that the computer lab supervisor decides who gets the

job in the computer lab. (Doc. #1 at 5).                Dr. Sawyer the FCCC

Administrator denied Plaintiff’s grievance telling him “work is a

privilege and not an automatic Mr. Freeze.               Please continue to

apply you will receive a position at some point.” (Doc. #1 at 5).

      Plaintiff also filed a grievance with Defendant Brisson, the

Vice-President of Operations with Correct Care Recovery Solutions

(CCRS), telling her that he would file a lawsuit if CCRS refused

to give him the computer lab job.                 Brisson denied Plaintiff’s

grievance.

      After his grievances were denied, Plaintiff filed this suit.

Plaintiff moves the Court to impose an order on the FCCC to

increase    the    hourly   wage   rate   to   $4.00    per   hour,   to   force

Defendants to pay Plaintiff punitive damages, declaratory and

compensatory damages, and to impose a right to work order on the

facility that they obey this policy. (Doc. #1 at 7).

      Plaintiff attached a copy of the PRG-24 Resident Employment,

Apprenticeships, Vocations from the FCCC Policy manual regarding

employment at the FCCC as an exhibit to his Complaint.                Plaintiff

notes that the objectives of employment include “ensuring the

residents    who    seek    employment      are     matched   with    positions



                                    - 3 -
commensurate      with      their     individual       ability,    experience        and

privilege level.”        (Doc. #1-1 at 3).

                                         III.

      While Plaintiff’s Complaint is not a model of clarity, he

appears to claim that he has a right to the job in the computer

lab because he applied for the position, that his constitutional

rights were violated by the FCCC grievance process, and that the

FCCC should pay civilly committed employees $4.00 per hour.

      The Fourteenth Amendment of the United States Constitution

provides, in part, that the State may not “deprive any person of

life, liberty, or property, without due process of law[.]”                      Thus,

“a § 1983 claim alleging a denial of procedural due process,

requires    proof      of   three     elements:    (1)      a   deprivation     of    a

constitutionally-protected liberty or property interest; (2) state

action; and (3) constitutionally-inadequate process.”                    Grayden v.

Rhodes, 345 F.3d 1225, 1232 (11th Cir. 2003) (citing Cryder v.

Oxendine, 24 F.3d 175, 177 (11th Cir.1994)).                    To have a property

interest, Plaintiff must show “more than an abstract need or desire

for   it   ....   He     must,      instead,    have    a   legitimate    claim      of

entitlement to it” under state or federal law.                  Barker v. Sheldon,

No. 209-CV-701-FTM-29SPC, 2010 WL 672767, at *4 (M.D. Fla. Feb.

23, 2010) (citing Bd. of Regents v. Roth, 408 U.S. 564, 577

(1972)).




                                        - 4 -
       As an initial matter, the FCCC is not a prison, and Plaintiff

is not a prisoner. See Troville v. Venz, 303 F.3d 1256, 1260 (11th

Cir.    2002).      Instead,    Plaintiff      is   involuntarily,   civilly

committed.       The Eleventh Circuit has held that “the due process

rights of the involuntarily civilly committed are ‘at least as

extensive’ as the Eighth Amendment ‘rights of the criminally

institutionalized.’” Lavender v. Kearney, 206 F. App’x 860, 862-

63 (11th Cir. 2006) (citing Youngberg v. Romeo, 457 U.S. 307, 322

(1982)). Accordingly, “relevant case law in the Eighth Amendment

context also serves to set forth the contours of the due process

rights of the civilly committed.” Id. at 863 (citing Dolihite v.

Maughon By and Through Videon, 74 F.3d 1027, 1041 (11th Cir.

1996)).

       The Eleventh Circuit has held that an inmate does not have a

constitutionally protected property interest in a job assignment

and does not have an expectation of keeping a certain job.                See

Searcy v Prison Rehab. Indus. & Ent.,Inc. 746 F. App’x 790, 795

(11th Cir. 2018).        Further Rule PRG-24 does not guarantee a

specific job but states that employees will rotate every six months

to a year to ensure that other residents can have the opportunity

to work.      (Doc. #1-1 at 4).      Since Plaintiff does not have a

constitutionally protected property interest in the FCCC computer

lab job, his claim fails.

       The   Complaint   also   alludes   to   Defendants   mishandling    of



                                   - 5 -
Plaintiff’s FCCC internal grievances.            Even if true, there is no

§   1983   liability.        Any   FCCC    official’s    failure    to    process,

investigate, or respond to the FCCC’s internal grievance is not a

constitutional violation.          See Adams v. Rice, 40 F.3d 72, 75 (4th

Cir.    1994)     (“[T]he    Constitution     creates     no   entitlement       to

grievance procedures or access to any such procedure voluntarily

established       by     a   state.”).         Thus,     Plaintiff        has    no

constitutionally        protected    liberty     interest      in   the    FCCC’s

grievance procedures.

       Plaintiff claims that all civilly committed employees at the

FCCC should be paid $4.00 per hour rather than the current $1.00

per hour wage.         The Eleventh Circuit has held that the FLSA does

not apply to individuals civilly confined under Florida’s SVP Act

because    no   employee-employer         relationship   exists.         Bilal   v.

Kaupasta, No. 2:19-CV-73-FTM-60MRM, 2019 WL 4118765, at *2 (M.D.

Fla. Aug. 29, 2019) (citing Troville v. Calabrese, 54 F. App’x 689

(11th Cir. 2002) (extending Villarreal v. Woodham, 113 F.3d 202,

204 (11th Cir. 1997), which held that the FSLA does not apply to

criminal detainees under the “economic reality” test to civilly

detained individuals under Florida SVP Act)).             Plaintiff therefore

fails to state a cognizable claim under § 1983.

       Accordingly, it is hereby

       ORDERED:




                                      - 6 -
     1. Defendants Dr. Donald Sawyer, Carlos Velarde, and Keri

        Fitzpatrick's Motion to Dismiss (Doc. #32) is GRANTED.

     2. Plaintiff’s case is DISMISSED with prejudice.

     3. The   Clerk   of   Court   shall   enter   judgment   accordingly,

        terminate any pending motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this             24th    day

of February 2020.




SA: FTMP-2
Copies:
Counsel of Record




                                   - 7 -
